DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 04/11/2022 have been entered.
Per the 04/11/2022 amendment:
Claims 1-5, 9-15 and 19-20 are currently amended.
Claims 1-20 are now pending.

Response to Arguments

Applicant’s arguments, see Remarks pages 12-14, filed 04/11/2022, with respect to prior rejections have been fully considered and are persuasive.  The rejection of Claims 1-20 has been withdrawn. 

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “wherein the plurality of sub reports sorted in a particular order”, overcomes previously cited prior art by including a limitation not present in the prior art. Examiner finds Applicant’s arguments distinguishing previous rejection of “a plurality of sub reports” in Remarks on page 12 persuasive. 
	Examiner was able to find the limitation “wherein the report further comprises a plurality of sub reports, each sub report corresponding to each of a plurality of media access control (MAC) entities” in the prior art. For example, in Malkamaki (US 20170019866 A1) at ¶60, which discloses that “for each MAC entity, a Power Headroom Report (PHR) may be triggered.” 
Malkamaki does not disclose amended language “in which the terminal performs multi-connectivity communication.” 
Chen (JP 6456981 B2) is directed to reporting power headroom in a multi-connectivity wireless communication and could be used to read upon this limitation. 
However, neither Malkamaki nor Chen, nor any of the previously cited prior art, reads upon the amended limitation “wherein the plurality of sub reports is sorted in a particular order.” As there is no reasonable combination of prior art that read upon each limitation of amended Claim 1, Claim 1 is in condition for allowance over the prior art. Independent Claims 9, 11 and 19 discloses substantially similar subject matter, and are allowable for the same reasons. Dependent claims 2-8, 10, 12-18 and 20 are in condition for allowing upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412